NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOHN HENRY CLAY-BOYCE,                      )
DOC #S41217,                                )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )      Case No. 2D17-3355
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Manatee
County; Hunter W. Carroll, Judge.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Pamela J. Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


MORRIS, SLEET, and BADALAMENTI, JJ., Concur.